DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/19/2022 has been entered.  As directed by the amendment: claims 1, 11, and 13 have been amended, and claims 21-23 being added.  
Previously withdrawn claims 13-20 have been amended to depend from claim 1.  However, MPEP 821.04 states that the “propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder” and that rejoinder “involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.” The Restriction Requirement of 07/16/2021 indicated that Groups I and II were related as combination and subcombination.  MPEP 821.04(a) states that “a requirement for restriction should be withdrawn when a generic claim, linking claim, or subcombination claim is allowable and any previously withdrawn claim depends from or otherwise requires all the limitations thereof.” Under the aforementioned guidelines, Claims 13-20 are not rejoined at this time as the elected invention has not been found to be allowable.
The amendments are sufficient in overcoming the previously indicated rejections under 35 USC 103.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Minonishi reference is not relied upon to teach the claimed “wherein a thickness of a first electrode of the pair of first electrodes is thicker than a thickness of the first pattern portion, the thickness being in a direction from the one surface of the substrate.”
With respect to applicant’s assertion that the heaters of Minonishi, Nakamura, Bower and Park relate to “semiconductor manufacturing, and would not be suitable for cooking” and that “one skilled in the art would not look to…to apply their heaters for cooking purposes” (Remarks, page 9), the examiner, while appreciating applicant’s position, respectfully notes that such limitations are only found in withdrawn claim 13 and not in claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Seki et al. (U.S. Publication 2019/0248211; foreign priority date of 11/16/2016).
Regarding claim 1, Minonishi teaches an electric heater (Figures 1 and 9; with Figure 9 showing disk heater 11 that is applied to the temperature control apparatus shown in Figure 1; 12:47-49) (Figure 1 shows disk heater 10 formed on substrates 5/6; 8:38-45) comprising:
a substrate (13:3-22; “each of the wire-like heating elements 30 and 30' and each of the power feeding portions 31, 31'; 32, 32' is formed by adhering stainless thin film for example on a back surface of a disc film made of one sheet of polyimide resin, and by etching a front surface of the thin film. A portion of a disc film body 18a of the disc heater 11 having the above-described structure, on which the wire-like heating elements 30 and 30' are formed, is integrally adhered to a thin disc A1 made of aluminum for example via an adhesive sheet”); and 
a plane heating element (disk heater 11) disposed on one surface of the substrate (as shown in Figure 1), 
wherein the plane heating element (disk heater 11) includes: 
a first plane heating element (11a) disposed at a center of the plane heating element (11a) (12:49-65; “…disc heater portion 11a in a center region of the disc heater…”), and
a second plane heating element (11b) disposed to surround the first plane heating element (11a) (12:49-65; “…auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”),
wherein the first plane heating element (11a) includes:

    PNG
    media_image1.png
    706
    649
    media_image1.png
    Greyscale

a first pattern portion (topology pattern of heating element 30) (12:51 to 13:2; “three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel. The three wire-like heating elements 30 form a topology pattern of the disc heater portion 11a in a center region of the disc heater 11, and the two wire-like heating elements 30' form an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a except a region (gap) 34 where the wire-like heating elements 30' are not laid. In the topology patterns of the wire-like heating elements 30 and 30', the arc portions 30a and 30'a and their connecting portions 30b and 30'b uniform the calorific values as a predetermined pattern as in the previous embodiment, and further in the present embodiment, the calorific values of the inner and outer regions of the disc heater 11 are uniformed by controlling the wire-like heating elements 30 and 30' of the sets individually.”) including a first start point and an first end point (taken as the start and end of the heating element(s) which connects to the power feeding portions 31 and 32); 
a pair of first electrodes (power feeding portions 31 and 32) respectively connected to the first start point and the first end point of the first pattern portion, and

    PNG
    media_image2.png
    760
    714
    media_image2.png
    Greyscale

Figure 9 of Minonishi

a pair of first connectors (taken as the area in which 31 and 32 connect with the heating elements 30; i.e., the connection between the “hatched” area of 31 and 32 and the “solid” area of 30) (12:49-60; “…three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel….”) (the structure that connects the feeding portions 31 and 32 to the heating elements is taken as the first connector) connected between the first pattern portion and the first electrode portion (31/32),
wherein the second plane heating element (11b) includes:

    PNG
    media_image3.png
    706
    649
    media_image3.png
    Greyscale

a second pattern portion (30’) including a second start point and a second end point (taken as the start and end of heating element(s) 30 that connect to 31’ and 32’), the second pattern portion surrounding at least a portion of the first pattern portion (as shown in Figure 9) (12:55-61; “…an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”), 2104635847\V-108/18/17Application No.: 16/546,708Docket No.: 7989.00123.US00 
a pair of second electrodes (power feeding portions 31’ and 32’)  respectively connected to the second start point and the second end point of the second pattern portion (30’) (12:54-55; “heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel”), 

    PNG
    media_image2.png
    760
    714
    media_image2.png
    Greyscale

Figure 9 of Minonishi

a width of the first electrode (31 or 32) of the pair of first electrodes is wider than a width of a first connector of the pair of first connectors (as shown above).
Minonishi teaches, substantially, the claimed invention including the pair of first electrodes (31, 32) connected to the first pattern portion (30).

    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    295
    380
    media_image5.png
    Greyscale

Minonishi discloses, in separate embodiments shown in Figures 11 and 12 (above), that the electrodes (31, 32) are placed relative to the first pattern portion (30) such that both the first pattern portion (30) and the first electrode (31) of the pair of electrodes (31, 32) exhibit some thickness in a direction from the one surface of the substrate (an overall all thickness from the surface of 18s to the surface of 30, which defines a thickness for the first pattern portion and an overall thickness from the surface of 18a to the surface of 31, which defines a thickness for the first electrode 31).  
Therefore, the first electrode (31) of the pair of first electrodes (31, 32) shown in Figure 9 of Minonishi necessarily has a thickness, of some value, in a direction from the one surface of the substrate. 
Minonishi is silent on the thickness of a first electrode of the pair of first electrodes being thicker than a thickness of the first pattern portion.
Seki teaches that it is known in the art of electric heaters in which a plane heating element is disposed on a surface of a substrate (para. 0004) (Figures 2 and 3; electric heating element 5, electrodes 4) for a first electrode (4) to be thicker than a thickness of the first pattern portion (Para. 0041, electrodes 4 have a thickness ET along the z-axis shown in Figure 3. para. 0042, heating element 5 has thickness HT along the Z-axis shown in Figure 3. Paragraph 0044, width EW of electrodes 4 is set to be larger than the width HW of the heating elements, which corresponds to the width of the electrodes 31, 32 of Minonishi being larger than the width of the heating portion 30 .  Paragraph 0044 continues in that width EW is made larger than HW to reduce the electric resistance value in the electrodes 4 and that “the thickness ET may be set to be larger than the thickness HT.”) (para. 0048 discloses that the electrodes are made of a material having a lower electrical resistivity than the heating elements 5 and, accordingly, allow for less heat to be generated than the heating elements and for current to be evenly distributed to the heating elements.) [Here, having the thickness of the electrodes being larger than the thickness of the heating elements would reduce the resistance of the electrodes upon the application of current, thereby reducing the heat generated during energization. Seki, therefore, is reasonably pertinent to the problem of providing a thicker electrode to reduce the resistance of the electrode “so that an unheated unit may be constituted” detailed in paragraph 0024 and 0040 of the instant application].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi with Seki, by replacing the thickness of the electrodes of Minonishi, being of some value, with the teachings of Seki, in order to reduce the resistance of the electrodes, compared to the first pattern portion, such that heat generated during energization at the electrodes is reduced.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Minonishi further teaches wherein the first pattern portion includes: 

    PNG
    media_image6.png
    797
    822
    media_image6.png
    Greyscale

a plurality of first tracks spaced apart from each other (individual windings of 30) and having an arc shape (30a) increasing from an inside to an outermost side of the pattern portion (as shown above, relative to the radial direction), and a plurality of first bridges (30b) connecting the plurality of first tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation including wherein the thickness of the first electrode of the pair of first electrodes is thicker than a thickness of any first track of the plurality of the tracks (As modified by Seki in claim 1).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein a thickness of the a second electrode of the pair of second electrodes is thicker than a thickness of the second pattern portion (As modified by Seki in claim 1).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.
Minonishi further teaches wherein the second pattern portion includes: 

    PNG
    media_image7.png
    639
    786
    media_image7.png
    Greyscale

a plurality of second tracks spaced apart from each other (individual windings of 30’) and having an arc shape (30a’) increasing from an inside to an outermost side of the second pattern portion (as shown above, relative to the radial direction), and a plurality of second bridges (30b’) connecting the plurality of second tracks in series (12:55-67 disclosing 30a’ being arc portions and 30b’ being connecting portions.  30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a’ and connecting portions 30b’, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation including wherein the thickness of the second electrode of the pair of second electrodes is thicker than a thickness of any second track of the plurality of second tracks (As modified by Seki in claim 1).  
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi, in view of Seki et al. (U.S. Publication 2019/0248211; foreign priority date of 11/16/2016) and in further view of Nakamura (U.S. Patent 7417206).
Regarding claims 9-12, the primary combination, as applied to claim 5, teaches each claimed invention including [Minonishi] first and second plane heating elements (11a and 11b) both of which include a pattern portion (30 and 30’) including a start point and end point and an electrode portion (31/32 and 31’/32’) connected to the start point and end point, the pattern portion (30/30’) including a plurality of tracks spaced apart from each other (individual windings of 30 and 30’) and having an arc shape (30a and 30a’) increasing from an inside to an outermost side of the pattern portion and second pattern portion (as shown above, relative to the radial direction), respectively, and a plurality of bridges (30b and 30b’) connecting the plurality of tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b and 30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”). The primary combination further teaches wherein the thickness of the electrode portion and second electrode portion (31/32 and 31’/32’) is thicker than a thickness of a track and second track, respectively (as modified by Seki) and wherein a thickness of a bridge and second bridge (30b and 30b’) is thicker than a thickness of a track and second track, respectively (as shown in annotated Figure 9 above in claim 2).  
Minonishi is silent on a third plane heating element including: a third pattern portion including a third start point and a third end point, the third pattern portion surrounding at least a portion of the second pattern portion, at least a portion of the pair of first connectors are surrounded by the third pattern portion, a pair of third electrodes respectively connected to the third start point and the third end point of the third pattern portion, wherein a thickness of a third electrode of the pair of third electrodes is thicker than a thickness of the third pattern portion (claim 9), wherein the third pattern portion includes: a plurality of third tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series (claim 10), wherein the thickness of the third electrode of the pair of third electrodes is thicker than a thickness of any third track of the plurality of third tracks (claim 11), and wherein a thickness of a third bridge of the plurality of third bridges is thicker than a thickness of a third track of the plurality of third tracks (claim 12).
Nakamura teaches that it is known in the art of electric heaters (Abstract) to use a plane heating element in order achieve uniform temperature distribution (4:1-6; “There has been a demand for a heater that can heat a wafer with more uniform temperature distribution with a simpler structure, since it is difficult to achieve uniform temperature distribution with the conventional heater and it is necessary to carry out very complex and delicate control procedure to achieve a uniform temperature distribution.”) (10:9-21; “According to the present invention, it is preferable to divide the resistive heating member 5 into a plurality of zones each provided with a separate power feeder section and connected to the power terminals 11 so that electric power can be supplied independently to each of the power feeder sections 6. This constitution makes it possible to control the electric power supplied to the power terminals 11 so that each of the temperature measuring element 27 indicates a predetermined temperature and uniform temperature distribution over the surface of the wafer placed on the mount surface 3.”) (14:43-50; “heater 1 comprising the plurality of the resistive heating member 5 as described above makes it possible to compensate for slight asymmetry in the lateral configuration of the environment and unevenness in the thickness of the symmetrical heating member, while further decreasing the temperature difference across the surface of the wafer W.”) (25:33-57; “resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape. Since it is important to achieve uniform temperature distribution over the surface of the wafer W for the heater 1 of the present invention, it is preferable that the resistive heating member 5 of band shape has uniform density.”) (Paragraph 0011 of the instant application, as published, states that “the temperature distribution of an object to be heated may be changed according to the shape (that is, the pattern) of the plane heating element, and the plane heating element may be formed in a shape capable of heating the object to be heated as uniformly as possible.”) (Nakamura is reasonably pertinent to this particular problem of providing uniform heating to an object).

    PNG
    media_image8.png
    630
    730
    media_image8.png
    Greyscale

Nakamura further teaches the electric heater including a substrate (2; Fig.1) and first, second, and third plane heating elements disposed on one surface of the substrate (9:50-55; “power feeder sections 6 are electrically connected to the resistive heating member 5 that is formed on the other principal surface of the plate-shaped ceramic member 2”). 
Here, the first and second plane heating elements of Nakamura correspond with the first and second plane heating elements (11a and 11b) of Minonishi.  
In addition to the first and second plane heating elements, Nakamura further teaches a third plane heating element (taken as the outer ring annotated above) including: 

    PNG
    media_image9.png
    630
    730
    media_image9.png
    Greyscale

a third pattern portion (“resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape”) including a third start point and a third end point (ends of 5 that connect to power feeder sections 6), the third pattern portion surrounding at least a portion of the second pattern portion (as detailed above), a pair of third electrode respectively (6) connected to the third start point and the third end point of the third pattern portion, wherein a thickness of the third electrode of the pair of third electrodes is thicker than a thickness of the third pattern portion (19:1-3; “Each of the resistive heating members 5 is preferably formed by printing process or the like in the form of a band 1 to 5 mm in width and 5 to 50 µm in thickness”) (26:61 to 27:15, power feeder section is within the range of 1.5 to 5 mm) (See also Minonishi above), wherein the third pattern portion includes: 

    PNG
    media_image10.png
    704
    809
    media_image10.png
    Greyscale

a plurality of third tracks spaced apart from each other (individual windings of 5) and having an arc shape increasing from an inside to an outermost side of the third pattern portion (as shown above), and a plurality of third bridges connecting the plurality of third tracks in series (as shown above), wherein the thickness of the third electrode of the pair of third electrodes is thicker than a thickness of a third track (as shown above), and wherein a thickness of a third bridge is thicker than a thickness of a third track (as shown above).
The advantage of combining the teachings of Nahamura is that in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Seki, with Nakamura, by adding around the first and second patter portions of the heater of Minonishi, to include a third plane heating element, as taught by Nakamura, for in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above). Furthermore, duplicating the first and second plane heating elements of Minonishi to include an additional third plane heating element amounts to a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Furthermore, the Minonishi teaches the second pattern portion (30’) surrounding the first pattern portion (30), as well as, partially surrounding a portion of the first connectors.  The inclusion of the third heating element of Nakamura, around the second and first heating elements of Minonishi would result in the third heating element (pattern portion) surrounding the first connectors of Minonishi. That is, the combination would result in an arrangement in which the third pattern portion surrounds at least a portion of the pair of first connectors.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Seki et al. (U.S. Publication 2019/0248211; foreign priority date of 11/16/2016), and in further view of Okajima et al. (U.S. Publication 2003/0075537).
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches an axis passes through a center of the electric heater in a radial direction and divides the pair of first electrodes and the pair of second electrodes (Minonishi, Figure 9, below).

    PNG
    media_image11.png
    555
    508
    media_image11.png
    Greyscale

Figure 9 of Minonishi

	However, Minonishi is silent on the first pattern portion (30) and the second pattern portion (30’) being symmetrical about the axis.

    PNG
    media_image12.png
    575
    514
    media_image12.png
    Greyscale

Figure 1 of Okajima (Terminals 6A and 7 for heating elements 4 and 3
)
	Okajima teaches that it is known in the art of electric heaters in which a first and second heating portion (heating elements 3 and 4) are provided on a surface of a plate shaped substrate (2) (Abstract; heating elements 3 and 4 are provided along the same plane “A” shown in Figure 2) for the first pattern portion (pattern of inner heating element 4) and the second pattern portion (pattern of outer heating element 3) to be symmetrical about a central axis (as shown above) (para. 0061; “each of the heating elements 3, 4 are provided symmetrically with respect to a straight line "M". The line "M" is parallel with the plane "A" with the heating element provided in and passes through a center "O" of the substrate.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Seki, with Okajima, by replacing the non-symmetrical shape of the first and second pattern portions of Minonishi, with the teachings of Okajima, in order to further improve the uniformity of the temperature distribution (para. 0061). Furthermore, modifying the first and second pattern portions of Minonishi, being non-symmetrical, to instead be symmetrical amounts to a mere change in shape that would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the symmetrical shape was significant.  See MPEP 2144.04-IV-B.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Seki et al. (U.S. Publication 2019/0248211; foreign priority date of 11/16/2016), and in further view of Bower et al. (U.S. Publication 2005/0109771), hereinafter Bower
Regarding claim 22, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.

    PNG
    media_image13.png
    575
    650
    media_image13.png
    Greyscale

Figure 9 of Minonishi

	Minonishi further teaches that at least a portion of the pair of first connectors are surrounded (partially) by the second pattern portion (As shown above in annotated Figure 9).

    PNG
    media_image14.png
    719
    548
    media_image14.png
    Greyscale

Figure 6 of application 16/546708

The limitation “at least a portion of the pair of first connectors are surrounded by the second pattern portion” is constructed to refer to the similar arrangement shown in Figure 6 of the instant application where the second patter portion 210 surrounds at least a portion of first connectors 131/132.  Here, the claim language is interpreted to mean that the first connectors are not entirely surrounded by the second pattern portion.
Minonishi is silent on the pair of first connectors being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion. 

    PNG
    media_image15.png
    557
    803
    media_image15.png
    Greyscale

Figure 1 of Bower

Bower teaches that it is known in the art of resistive (electrical) heaters (para. 0002) for an electric heater (10) to comprise a substrate (160) and a heating element (100), with the heating element (100) including a pattern portion (serpentine pattern shown. See also paragraph 0027), an electrode portion (150, which provides electrical connection to a source of AC or DC power-para. 0029), and a first connector (electrical conductors 110/120-para. 0028) connected between the pattern portion (para. 0028) and the electrode portion (para. 0029).  Here, the pattern portion, connector and electrode portion of Bower are considered to correspond to the same of Minonishi.
Bower further teaches the first connector (110/120) being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion (para. 0009; “…the first and second electrical conductors may be formed from the same material as the layer of electrical resistance material….”) (para. 0028, “...the first and second electrical conductors may be formed from a more conductive material than the material used to form the heating element 100, such as aluminum, copper, etc….”).
With respect to the first connector, Bower states, in paragraph 0028, that “[w]here the first and second electrical conductors 110, 120 are formed from the same material as the heating element 100, they may have a greater surface area than the heating element 100” (emphasis added).  Here, those of ordinary skill in the art would understand that the conductors 110, 120 need not have a greater surface area than the heating element.
With the conductors 110, 120 being made from the same material as the heating element and having the same source of electrical power, it logically follows that the resistance of the conductors is the same as that of the heating element.  With current supplied from the corresponding AC/DC source, conductors 110, 120 would, in turn, generate heat in accordance with Joule’s First Law.  As such, the conductors 110, 120 of Bower are, structurally, capable of generating heat at a same temperature as the pattern portion.  See MPEP 2112 and 2114.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Seki, with Bower, by substituting the first connector of Minonishi, with the teachings of Bower, in order to provide a connector, between the pattern portion and the electrode portion, that allows for greater temperature uniformity across the electric heater (para. 0065).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Seki et al. (U.S. Publication 2019/0248211; foreign priority date of 11/16/2016), and in further view of Park (U.S. Publication 2019/0041630; relying on earlier priority date).
Regarding claim 22, the primary combination, as applied to claim 1, teaches each claimed limitation except for the pair of first connectors have a gap therebetween of 20 mm or more.
Park teaches that it is known in the art of resistance heating elements (Figures 1-2, heating body 200 being a resistance heating element-paragraphs 0059-0060) (heating body 200 electrically connected to electrodes 110 and 120) for there to be a gap between the first and second electrodes (110, 120) of sufficient size to prevent a short-circuit between the first and second electrodes (para. 0069).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Seki, with Park by replacing the gap between the pair of first connectors of Minonishi, being inherently of some value, with the teachings of Park, since the gap, or distance between the pair of first connectors, is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a sufficient spacing in order to prevent a short circuit from occurring. A person of ordinary skill in the art would recognize that when two or more electrically conductive elements are in physical contact, or are otherwise close enough, a short-circuit can occur in which current applied can travel along an unintended path, which can result in excessive current flow. Those of ordinary skill in the art would recognize that by sufficiently spacing the pair of first connectors would reduce, or prevent, a short circuit from occurring, thereby reducing the possibility of overheating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not teach, suggest, or otherwise disclose wherein a thickness of a first bridge of the plurality of first bridges is thicker than a thickness of a first track of the plurality of first tracks.  

    PNG
    media_image16.png
    151
    491
    media_image16.png
    Greyscale

Figure 5B of Instant Application

	With respect to the claimed “thickness of a first bridge,” the instant specification, with reference to Figure 5B above, discloses bridge 112 having a thickness T3 that is larger than thickness T1 of track 111.  See paragraphs 0030, 0032, 0041 0086.  Specifically, paragraph 0041 states that the bridges are made to have a larger thickness than the tracks of the pattern portions “so that the resistance of the bridges may be configured to be significantly reduced…to prevent the local heating and the hot wire breakage of the bridge portion of the pattern portion….”
	In view of the amendment to claim 1, in which “thickness” is defined as referring to being “in a direction from the one surface of the substrate,” the examiner considers thickness T3 of bridge 112 and thickness T1 to also refer to being in a direction from the one surface of the substrate.
Based on this understanding the first bridge of Minonishi is shown in Figure 9 as being “wider” than a track of the plurality of tracks. That is, Minonishi does not teach a thickness of a first bridge of the plurality of first bridges is thicker than a thickness of a first track of the plurality of first tracks. Rather, Minonishi is concerned with providing an electric heater that produces “heat uniformly over its entire heating surface” (3:18-25) and that in order to reduce local excessive heating the heating element is folded in a number of arc portions “disposed on a large number of concentric circles” (3:40-59).  The remaining prior art references, alone or in combination, fail to remedy the above deficiencies. Further, there does not appear to be any evidence of record that would suggest that one of ordinary skill in the art would find it obvious, or otherwise be motivated, to modify Minonishi to arrive at the claimed invention.
Regarding claim 8, the prior art of record does not teach, suggest, or otherwise disclose wherein a thickness of a second bridge of the plurality of second bridges is thicker than a thickness of a second track of the plurality of second tracks.

    PNG
    media_image17.png
    172
    505
    media_image17.png
    Greyscale

Figure 7B of the Instant Application

With respect to the claimed “thickness of a second bridge,” the instant specification, with reference to Figure 7B above, discloses bridge 212 having a thickness T3 that is larger than thickness T1 of track 211.  See paragraphs 0030, 0032, 0041, and 0110-0111.  Specifically, paragraph 0041 states that the bridges are made to have a larger thickness than the tracks of the pattern portions “so that the resistance of the bridges may be configured to be significantly reduced…to prevent the local heating and the hot wire breakage of the bridge portion of the pattern portion…” and paragraph 0110 states that “the outer bridge 212 has an excessively curved shape as compared with the outer track 211, the outer bridge 212 may be locally heated due to a difference in current density between an inside and an outside of the outer bridge 212” and that “the outer bridge 212 also have a very small resistance in order to prevent local heating.”
	For much the same reasons as detailed above, the examiner considers thickness T3 of bridge 212 and thickness T1 of track 211 to refer to being in a direction from the one surface of the substrate.
Based on this understanding the second bridge of Minonishi is shown in Figure 9 as being “wider” than a track of the plurality of tracks. That is, Minonishi does not teach a thickness of a second bridge of the plurality of second bridges is thicker than a thickness of a second track of the plurality of second tracks.  The remaining prior art references, alone or in combination, fail to remedy the above deficiencies. Rather, Minonishi is concerned with providing an electric heater that produces “heat uniformly over its entire heating surface” (3:18-25) and that in order to reduce local excessive heating the heating element is folded in a number of arc portions “disposed on a large number of concentric circles” (3:40-59).  The remaining prior art references, alone or in combination, fail to remedy the above deficiencies. Further, there does not appear to be any evidence of record that would suggest that one of ordinary skill in the art would find it obvious, or otherwise be motivated, to modify Minonishi to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761